Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1-8, 10-12, and 14-20 are objected to because of the following informalities.  Appropriate correction is required.
	Re Amended Claim 1 Line 13, the claim could read “…or a heat-sealable plastic film ….”
	Re Claim 11, the claim could read “…either the first or second side is heat sealable.”
	Re Claims 17-19, the claim status identifier should be (Canceled).  This was stated in an Examiner Summary with Attorney William Reid on November 23, 2021, as attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 10, the claim recites “…the thermoplastic shell is selected from a heat-sealable plastic film having a first side and a second side.”  If the shell has a selection, then where are the additional options for the thermoplastic shell?  Claim 10 is unclear.
	Claims 11-12 are also rejected under §112(b) – indefiniteness as being dependent from rejected base claim 10.

Allowable Subject Matter
Claims 1-8, 14-16, and 20-26 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claims 1 and 21, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose in insulating container liners that the thermoplastic shell is vented, or that the thermoplastic shells of the first and second insulating panel pieces are heat sealed to the outer bag.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see Remarks Page 6 Lines 20-30 and Section F, filed November 1, 2021, with respect to the following §103 rejections, have been fully considered and are persuasive.  
Claim 1 as unpatentable over Lantz (2007/0051782) in view of Bane (5,441,170) in view of Irvine (2,610,757).
Claim 21 as unpatentable over Lantz in view of Bane
The §103 rejections of Claims 1 and 21 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736